 Case 8:20-cv-00702-JVS-ADS Document 17-6 Filed 06/08/20 Page 1 of 2 Page ID #:243


 1
                      UNITED STATES DISTRICT COURT
 2
                    CENTRAL DISTRICT OF CALIFORNIA
 3
                               SOUTHERN DIVISION
 4
     TCT MOBILE (US) INC. AND           Case No. 8:20-cv-00702-JVS-ADS
 5   HUIZHOU TCL MOBILE
     COMMUNICATION CO. LTD.             ORDER GRANTING DEFENDANT
 6                                      CELLULAR COMMUNICATIONS
                      Plaintiffs,       EQUIPMENT LLC’S MOTION TO
 7                                      DISMISS THE COMPLAINT OR,
          vs.                           IN THE ALTERNATIVE, TO STAY
 8
     CELLULAR COMMUNICATIONS
 9   EQUIPMENT LLC,
10                    Defendant.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     PROPOSED ORDER                                       8:20-cv-00702-JVS-ADS
 Case 8:20-cv-00702-JVS-ADS Document 17-6 Filed 06/08/20 Page 2 of 2 Page ID #:244



 1 The Court, having read and considered Defendant’s Motion To Dismiss The

 2 Complaint Or, In The Alternative, To Stay, finds that Defendant’s Motion should be

 3 granted. It is hereby:

 4        ORDERED that this case is dismissed.
 5

 6        IT IS SO ORDERED.
 7

 8
     DATED:                              ______________________
                                         HON. JAMES V. SELNA
 9                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           1
     [PROPOSED] ORDER                                         8:20-cv-00702-JVS-ADS
